Case 2:91-cv-00589-CJC Document 677-9 Filed 07/10/20 Page 1 of 7 Page ID #:5813




                                    Exhibit 39
                                      5770
Case 2:91-cv-00589-CJC Document 677-9 Filed 07/10/20 Page 2 of 7 Page ID #:5814




                                    Exhibit 39
                                      5771
Case 2:91-cv-00589-CJC Document 677-9 Filed 07/10/20 Page 3 of 7 Page ID #:5815




                                    Exhibit 39
                                      5772
Case 2:91-cv-00589-CJC Document 677-9 Filed 07/10/20 Page 4 of 7 Page ID #:5816




                                    Exhibit 39
                                      5773
Case 2:91-cv-00589-CJC Document 677-9 Filed 07/10/20 Page 5 of 7 Page ID #:5817




                                    Exhibit 39
                                      5774
Case 2:91-cv-00589-CJC Document 677-9 Filed 07/10/20 Page 6 of 7 Page ID #:5818




                                    Exhibit 39
                                      5775
Case 2:91-cv-00589-CJC Document 677-9 Filed 07/10/20 Page 7 of 7 Page ID #:5819




                                    Exhibit 39
                                      5776
